    Case 2:16-cv-03620-JMV-JBC Document 64 Filed 06/12/19 Page 1 of 9 PageID: 782




Not for Publication


                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY




    PHYSICIANS HEALTHSOURCE, INC.,

                 Plain tiff
                                                           Civil Action No. 16-3620
          V.
                                                             OPINION & ORDER
    ADVANCED DATA SYSTEMS
    INTERNATIONAL, LLC, et a!,

                 Defendants.



    John Michael Vazguez, U.S.D.J.

         Presently before the Court is Defendant Advanced Data Systems International, LLC’s

(“ADSI” or “Defendant”) appeal of Magistrate Judge Clark’s Opinion and Order granting Plaintiff

Physicians Healthsource, Inc.’s motion for leave to file a second amended complaint. D.E. 46.

Plaintiff filed a brief in opposition to Defendant’s appeal, D.E. 54, to which Defendant replied,

D.E. 55) Defendant also filed a notice of supplemental authority advising the Court of a recent

unpublished decision from the District of New Jersey that is purportedly relevant to its appeal.

D.E. 56. For the reasons that follow, the Court affirms Judge Clark’s decision granting Plaintiff

leave to file an amended pleading and Defendant’s appeal is DENIED.



1
 In this Opinion, Defendant’s brief in support of its appeal (D.E. 46) will be referred to as “Def.
Br.”; Plaintiff’s brief in opposition (D.E. 54) will be referred to as “PIt’. Br.”; and Defendant’s
reply brief(D.E. 55) will be referred to as “Def. Reply.”
Case 2:16-cv-03620-JMV-JBC Document 64 Filed 06/12/19 Page 2 of 9 PageID: 783




    I.      BACKGROUND

         This putative class action arises through the Telephone Consumer Protection Act (the

“TCPA”), 47 U.S.C.      §   227. In the Amended Complaint, Plaintiff alleges that on or about March

7, 2013 and March 20, 2013, it received advertisements from Defendant via facsimile that

described the commercial availability or quality of Defendant’s good, products and services.2 Am.

Compl.   ¶ 2, D.E.   16. Plaintiff alleges that both faxes were unsolicited. Id.   ¶   14. The March 7 fax

appears to be from “Advanced Data Systems Corporation,” as its name is printed at the top of the

fax. Id. Ex. A at 2, D.E. 16-1. The March20 fax does not contain the same language and it is not

clear who sent the fax. Id. at 3.

         On January 31, 2017, Judge Clark entered a Scheduling Order directing the parties to file

motions for leave to amend the pleadings by May 12, 2017. D.E. 23. On November 2,2017, more

than five months after the deadline to amend, Plaintiff filed a motion to amend the complaint. In

its motion, Plaintiff sought to add Advanced Data Systems Corporation of Delaware (“ADSC” or

“Proposed Defendant”) as an additional Defendant and include six additional fax advertisements

as exhibits to the complaint. D.E. 27. Defendant opposed Plaintiff’s motion, arguing that Plaintiff

failed to establish good cause to amend after the deadline to do so expired pursuant to Rule 16,

and that even if the Court finds good cause, Plaintiff did not provide a reasonable excuse for its

undue delay such that the proposed amendments would be improper under Rule 15. D.E. 28.

         Judge Clark granted Plaintiffs motion to amend on June 15, 2018. See Opinion, D.E. 42.

Because the deadline to amend had passed, Judge Clark first applied the good cause standard of

Rule 16. Judge Clark concluded that Plaintiff demonstrated good cause because its failure to add



2
  Plaintiff refers to the second fax as the March 20 fax, although the Court notes, as did Judge
Clark, that the fax is time-stamped March 21, 2013. See Am. Compl. Ex. A at 3, D.E. 16-1. Like
Judge Clark, the Court will refer to the second fax as the March 20 fax in the interest of clarity.
                                                     2
 Case 2:16-cv-03620-JMV-JBC Document 64 Filed 06/12/19 Page 3 of 9 PageID: 784




ADSC previously was an “inadvertent mistake.” Opinion at 6. In reaching this conclusion, Judge

Clark noted that ADSI and ADSC “share similar names and corporate officers, and they also are

incorporated and do business in the same state.” Id. at 7. Judge Clark then analyzed Plaintiffs

motion under Rule 15, concluding that Rule 15 was satisfied because there was no undue delay in

Plaintiffs failure to add ADSC earlier in the litigation.3 Id. at 7-8.

          On June 27, 2018, Defendant appealed Judge Clark’s decision granting Plaintiff leave to

amend. Defendant argues that Judge Clark erred in applying the Rule 16 good cause standard and

in deciding that Plaintiff also satisfied the more liberal Rule 15 standard.

    II.      LEGAL STANDARD

          A magistrate judge may hear and determine any non-dispositive pretrial matter pursuant to

28 U.S.C.    §   636(b)(i)(A). A district court may only reverse a magistrate’s decision on these

matters if it is “clearly erroneous or contrary to law.” 28 U.S.C.       §   636(b)(l)(A); Fed. R. Civ. P.

72(a); L. Civ. R. 72.1 (c)( 1 )(A). “[A] finding is ‘clearly erroneous’ vhen although there is evidence

to support it, the reviewing court on the entire evidence is left with the definite and firm conviction

that a mistake has been committed.” Anderson v. City ofBessemer City, 470 U.S. 564, 573 (1985)

(quoting United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948) (internal quotation

omitted)). A ruling “is contrary to law when he or she has ‘misinterpreted or misapplied applicable

law.” United States v. Sensient Colors, Inc., 649 F. Supp. 2d 309, 315 (D.N.J. 2009) (quoting




  Defendant only argued that the motion to amend should be denied pursuant to Rule 15 on the
basis of undue delay. Opinion at 7. As a result, Judge Clark did not address the other factors that
may provide a basis for denying a Rule 15 motion. See Great W Mining & Mineral Co. v. Fox
Rothschild LLP, 615 F.3d 159, 174 (3d Cir. 2010) (explaining that a motion to amend pursuant to
Rule 15(a) should be liberally granted absent (1) undue delay, (2) bad faith or dilatory motive on
the part ofthe movant, (3) repeated failure to cure deficiencies by amendments previously allowed.
(4) undue prejudice to the opposing party by virtue of allowance of the amendment, or (5) fUtility
of the amendment) (quotingFoman v. Davis, 371 U.S. 178, 182 (1962))).
                                                   3
 Case 2:16-cv-03620-JMV-JBC Document 64 Filed 06/12/19 Page 4 of 9 PageID: 785




Kounelis v. Sherrer, 529 F. Supp. 2d 503, 518 (D.N.J. 2008)). Under this standard, adisthct court

“will not reverse the magistrate judge’s detennination even if the court might have decided the

matter differently.” Bowen v. Parking Auth. of City of Camden, No. 00-5765, 2002 WL 1754493,

at *3 (D.N.J. July 30, 2002). Motions to amend are considered non-dispositive matters in this

district. Therefore, the Court reviews Judge Clark’s June 15 ruling for clear error or a decision

contrary to law. Sensient Colors, Inc., 649 F. Supp. 2d at 314.

   III.      ANALYSIS

             1. Good Cause Standard

          In most cases, Rule 15 governs whether a party may amend a pleading. Rule 15 provides

that courts “should freely give leave” to amend “when justice so requires.” Fed. R. Civ. P.

I 5(a)(2). While not squarely addressed by the Third Circuit, many courts have concluded that

“where the Court-ordered deadline for filing an amended pleading has passed, the party seeking to

amend the pleading must first show ‘good cause’ to justify a modification of the scheduling order

under Rule 16(b)(4).” Duran v. Merline, 923 F. Supp. 2d 702, 732 (D,N.J. 2013); see also High 5

Games, LLC i- Marks, No. 13-7161,2017 WL 349375. at *2 n.2 (D.N.J. Jan. 24,2107) (“A request

to file an amended pleading after a deadline contained in a scheduling order generally implicates

Rule 16(b).”). Thus, to amend a complaint after the deadline to amend has passed, a party must

establish good cause pursuant to Rule 16 and satisfy the Rule 15(a) standard. Duran, 923 F. Supp.

2d at 732.

          Defendant does not argue that the good cause standard should not have been applied here.

Rather, Defendant argues that Judge Clark misapplied the Rule 16 good cause standard. First,

Defendant argues that Judge Clark committed clear error in concluding that Plaintiffs mistake




                                                 4
 Case 2:16-cv-03620-JMV-JBC Document 64 Filed 06/12/19 Page 5 of 9 PageID: 786




constituted good cause under Rule 16. Specifically, Defendant contends that equating mistake

with good cause “eviscerates” the good cause standard. DeE Br. at 12-13.

           “A finding of good cause depends on the diligence of the moving party.” Globespan Virata,

Inc.   t   Tat Instruments, Inc., No. 03-2854, 2005 WL 1638136, at *3 (D.N.J. July 12, 2005)

(quoting Rent-A-Center v. MamaroneckAve. Corp., 215 F.R.D. 100, 104 (S.D.N.Y. 2003)). But

whether good cause is present is a fact-specific inquiry that “necessarily varies with the

circumstances of each case.” High 5 Games, LLC, 2017 WL 349375, at *2 n.2 (quoting 6A Alan

Wright et al., Federal Practice & Procedure          § 1522.2 (3d ed. 2010)). As a result, courts have
“great discretion in determining what kind of showing the moving party must make in order to

satisfy’ the good cause requirement of Rule 16(b).” Id. (quoting Thornan v. Philips Med. Si’s., No.

04-3698, 2007 WL 203943, at *10 (D.N.J. Jan. 24, 2007)). And in certain circumstances, courts

have determined that the good cause standard is satisfied even if the delay in seeking leave to

amend stemmed from “a mistake, excusable neglect or any other factor which might

understandably account for failure of counsel to undertake to comply with the scheduling order.”

Jn reMerck & (‘a., Inc. Vvtorin/Zetia Sec. Litig., No. 08-2177, 2012 WL 406905, at *45 (D.NJ.

Feb. 7,2012) (quoting Phillips     i’.   Greben, No. 04-5590, 2006 WL 3069475, at *6 (D.N.J. Oct. 27,

2006)) (finding good cause to amend complaint to add paragraphs that were inadvertently left out

of original amended complaint after the deadline to amend had passed); see also Trot/a v. A’fichner,

No. 13-2012, 2015 WL 7012743, at *2 (D.N.J. Nov. 12, 2015) (finding good cause despite the fact

that “nothing before the Court suggests that the United States’ failure to plead its [applicable]

defense was the result of anything other than a mistake or excusable neglect”). Accordingly, Judge

Clark did not misinterpret or misapply the applicable law in determining that good cause may be

satisfied when delay stems from a mistake or excusable neglect.



                                                      5
 Case 2:16-cv-03620-JMV-JBC Document 64 Filed 06/12/19 Page 6 of 9 PageID: 787




       Defendant also arizues that the good cause standard required Plaintiff to show that despite

reasonable diligence, it could not have discovered the facts supporting the amendment before the

deadline to amend, and that Judge Clark failed to recognize that Plaintiff did not do so here. Def.

Br. at 9. The good cause standard is not that rigid. As explained above, and as recognized by

Judge Clark, a determination that good cause is present is fact specific and courts have “great

discretion” when assessing good cause. High 5 Games, LLC, 2017 WL 349375, at *2 n.2.

Moreover, courts have found good cause despite the fact that the party seeking the amendment had

knowledge of the information it sought to include in an amended complaint in advance of a

scheduling order deadline.         See, e.g., Sabatino v. Union Township, No. 11-1656, 2013 WL

1622306, at *5 (D.N.J. Apr. 15, 2013) (finding good cause standard was satisfied where plaintiff

obtained information that would have pointed to proposed new parties in the initial Rule 26

disclosures); Kennedy   i’.   cm   ofNewark, No. 10-1405, 2011 WE 2669601, at *2 (D.N.J. July 7,

2011) (concluding that the plaintiff sufficiently explained delay in seeking leave to amend even

though he received knowledge of proposed defendant’s identity through written discovery

responses).

       Similarly, Defendant maintains that Judge Clark’s decision that Plaintiff established good

cause was not supported by the evidence. Namely, Defendant argues that Plaintiff failed to

establish that it acted with appropriate diligence in seeking leave to amend. Def. Br. at 13-17.

This Court cannot conclude that Judge Clark committed clear error on these grounds. First, Judge

Clark determined that Plaintiffs failure to amend earlier was an “inadvertent mistake.” Opinion

at 6. Judge Clark observed that Defendant and ADSC share similar names and corporate officers,

and are incorporated and do business in the same state. Id. at 6-7. As discussed, good cause may

be present even in the face of an inadvertent mistake. Second, Judge Clark’s decision that Plaintiff



                                                   6
Case 2:16-cv-03620-JMV-JBC Document 64 Filed 06/12/19 Page 7 of 9 PageID: 788




satisfied the good cause standard rested on fact that allowing Plaintiff to amend would enable a

“proper decision on the merits” rather than devolving into a case of gamesmanship. Id. at 7

(quoting Fornan v. Davis, 371 U.S. 178, 18 1-82 (1962)). As a result, viewing the evidence as a

whole, the Court finds that Judge Clark did not commit clear error in finding that Plaintiff satisfied

the Rule 16 good cause standard and that Judge Clark’s decision was not contrary to the law.

       2. Undue Delay

       Defendant also argues that Judge Clark incorrectly determined that Plaintiff satisfied the

Rule 15 standard because Plaintiff unduly delayed seeking leave to amend. Del Br. at 22-25.

Motions for leave to amend pursuant to Rule 15(a)(2) are liberally granted absent (1) undue delay,

(2) bad faith or dilatory motive on the part of the movant, (3) repeated failure to cure deficiencies

by amendments previously allowed, (4) undue prejudice to the opposing party by virtue of

allowance of the amendment, or (5) ffitility of the amendment. Great W Mining & Mineral Co.,

615 F.3d at 174 (quoting Fornan, 371 U.S. at 182). Moreover, “prejudice to the non-moving party

is the touchstone for the denial of an amendment.” Mullin         Balicki, 875 F.3d 140, 150 (3d Cir.

2017) (quoting Arthur   i’.   Maersk, Inc., 434 F.3d 196, 204 (3d Cir. 2006)).

        In this instance, Defendant only argued that the motion to amend should be denied on the

grounds of undue delay, but Judge Clark rejected this argument. Judge Clark explained that

“[w]hile the Court recognizes that there may have been some delay in Plaintiff filing its motion to

amend, nothing in the record indicates that the delay places an unwarranted burden on the Court

or Defendant.” Opinion at 8. Defendant argues that this conclusion was contrary to law and clearly

erroneous.

        Defendant appears to argue that the delay was undue simply because Plaintiff had

information identifying ADSC prior to filing the initial complaint. Def. Br. at 24. But “[t]he mere



                                                     7
Case 2:16-cv-03620-JMV-JBC Document 64 Filed 06/12/19 Page 8 of 9 PageID: 789




passage of time does not require that a motion to amend a complaint be denied on grounds of

delay.” Cureton v. Nat’! Collegiate Athletic Ass ‘ii, 252 F.3d 267, 273 (3d Cir. 2001). Delay only

becomes undue if it “plac[es] an unwarranted burden on the court, or... the opposing party.” Id.

Defendant fails to identif’ any such burden here.

        Defendant also argues that it is prejudiced because “professional plaintiff TCPA litigations

are a drain on judicial resources and seldom provide any substantive benefit to those beyond the

named plaintiff and class counsel.” Def. Br. at 25. Thus, Defendant continues that it will be

prejudiced if Plaintiff is allowed to add an additional party at the close of fact discovery. Id.

Although Defendant will certainly be required to respond to new discovery requests about the new

faxes, this does not amount to an unwarranted burden.            Moreover, if Defendant’s repeated

assertions that it is not the proper party are in fact correct, then the additional discovery will have

little impact on Defendant. In addition, Plaintiff filed its motion to amend before the close of

discovery and the dates on which expert reports were to be served, and prior to any dispositive

motion practice. See Aug. 22, 2017 Scheduling Order, D.E. 26. Thus, there is also not an

unwarranted burden on this Court. Accordingly, Judge Clark’s determination that there was not

undue delay was not clearly erroneous. See Long v. Wilson, 393 F.3d 390, 400 (3d Cir. 2004)

(explaining that prejudice from undue delay may exists if the amendment would “(i) require the

opponent to expend significant additional resources to conduct discovery and prepare for trial; (ii)

significantly delay the resolution of the dispute; or (iii) prevent the plaintiff from bringing a timely

action in another jurisdiction.” (quoting Block v. First Blood Assocs., 988 F.2d 344, 350 (2d Cir.

1993))).




“This argument, frankly, appears to express frustration with the TCPA itself Of course, such a
matter is properly addressed to Congress rather than this Court.
                                                   8
 Case 2:16-cv-03620-JMV-JBC Document 64 Filed 06/12/19 Page 9 of 9 PageID: 790




          Finally, Defendant contends that Judge Clark misapplied the law because he failed to

recognize that Plaintiff had the burden to explain its reason for delay. Def. Br. at 24-25. Defendant

is correct that “the question of undue delay requires that we focus on the movant’s reasons for not

amending sooner.” Cureton, at 252 F.3d at 273. But Judge Clark determined that Plaintiff offered

an adequate explanation for not amending sooner. See Opinion at 8, Although Defendant may

disagree with this conclusion that does not equate to a misapplication the relevant law.

          Accordingly, this Court determines that with respect to Judge Clark’s conclusion that

Plaintiff satisfied Rule 15(a), Judge Clark did not commit clear error nor was his decision contrary

to law.

    IV.      CONCLUSION

          For the reasons stated above, and for good cause shown,

          It is on this 11th day of June, 2019, hereby

          ORDERED that the Court affirms Judge Clark’s June 15, 2018 Opinion and Order

granting Plaintiffs motion for leave to amend, and it ifirther

          ORDERED that Defendant’s appeal (D.E. 46) is DENIED.




                                                John Michael Vaue6U.S.D.J.




                                                    9
